Citation Nr: 1824192	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-12 599		DATE
		

THE ISSUE

Entitlement to an effective date earlier than September 16, 2008, for the 50 percent rating assigned for obstructive sleep apnea.


ORDER

An earlier effective date of October 8, 2001, for the 50 percent rating assigned for obstructive sleep apnea is granted.  


FINDINGS OF FACT

1.  Service connection for obstructive sleep apnea was granted in an April 1990 rating decision.  A 10 percent rating was assigned under Diagnostic Code 8199-8108, effective March 1, 1989.

2.  VA treatment records indicate that the Veteran was issued a CPAP machine on October 8, 2002, pursuant to the results of a July 2002 sleep study.  These records constitute an informal claim for an increased rating for obstructive sleep apnea.





CONCLUSION OF LAW

An earlier effective date of October 8, 2001, is warranted for the award of a 50 percent rating for obstructive sleep apnea.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2017); 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from October 1966 to February 1989, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which increased the rating for obstructive sleep apnea to 50 percent under Diagnostic Code 6847, effective September 16, 2008.  

In March 2018, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

Effective date for the increased rating for sleep apnea

The Veteran was granted service connection for obstructive sleep apnea in an April 1990 rating decision.  The RO assigned a 10 percent rating, effective March 1, 1989, under Diagnostic Code 8199-8108.  

At the time of this rating decision, sleep apnea was not a disability listed in the VA rating schedule, so it was rated under the criteria of a disease with closely-related symptomatology and affected function.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Here, the hyphenated diagnostic code indicates that the Veteran's sleep apnea was rated as analogous to a neurological condition or convulsive disorder (Diagnostic Code 8199) under the criteria for narcolepsy (Diagnostic Code 8108).

In a September 16, 2009, telephone call, the Veteran notified VA that he wanted to open a claim for increased ratings on all of his service-connected disabilities, including sleep apnea.  In a May 2010 rating decision, the RO increased the rating for obstructive sleep apnea to 50 percent, effective September 16, 2008, under Diagnostic Code 6847.  As noted in the rating decision, Diagnostic Code 6847, for sleep apnea syndromes, had been added to the rating schedule in 1996.  

Generally, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C. § 5110(g); 38 C.F.R. §  3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

Furthermore, for the period of appeal at issue, VA has recognized formal and informal claims.  Under 38 C.F.R. § 3.157(b)(1) (in force prior to March 24, 2015), a report of examination or hospitalization could constitute an informal claim.  If the requirements were met, VA would accept the date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital as the date of receipt of the claim.  38 C.F.R. § 3.157 (b)(1).

In this case, the Veteran contends that the 50 percent rating for sleep apnea should be effective from 1989, as he has used a CPAP machine since then.  Alternatively, he contends that an effective date between May 2000 and April 2002 is appropriate.  The Veteran specifies that he stopped using VA healthcare between 1996 and May 2000.  However, during one of his initial physicals at VA in March 2001 after reestablishing care, he indicated that he was having trouble with his CPAP machine, specifically that the mask and harness did not fit properly.  Consequently, his doctor requested a CPAP evaluation at the pulmonary clinic, which occurred in April 2002, and referral to another sleep study at Indiana University in October 2002.  The Veteran asserts that the effective date for the 50 percent rating should be May 2000, when he returned to VA care, or April 2002, when he visited the pulmonary clinic for problems with his CPAP.  See the December 2011 statement, May 2011 notice of disagreement, May 2013 VA Form 9, March 2016 statement, February 2018 statement; March 2018 Board hearing transcript.

The Board agrees with the Veteran's contentions and finds that the VA-ordered sleep study and subsequent issuance of a CPAP machine constitute an informal claim for an increased rating for sleep apnea.  

VA treatment records indicate that on July 25, 2002, the Veteran underwent a sleep study at Indiana University after being referred by his VA physician.  Results showed obstructive sleep apnea syndrome, and the Veteran was returned back to his VA doctor for issuance of a CPAP machine.  The CPAP machine was subsequently issued at VA on October 8, 2002.  

According to 38 C.F.R. § 3.157 (b), once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits. See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157 (b). When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated." Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination." A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written." Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time. Id. at 133.  Applying the above regulations to the current case, the Board liberally construes that the October 8, 2002, issuance of the CPAP machine constitutes an informal claim for an increased rating for the service-connected sleep apnea under 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  Specifically, the VA record reflects that the Veteran's condition had worsened and required a new CPAP. The Board considered whether the July 2002 date of the private sleep study could be considered as an informal claim.  Unfortunately, however these records were not received until 2010.  As it is the date of receipt of private records that controls for 38 C.F.R. § 3.157, this private record would not result in an earlier effective date for the Veteran.  Likewise, the Board considered whether the earlier March 2001 and subsequent referral for the sleep study could be used as an informal claim.  Although these records suggest the condition has worsened, they do not describe the results of a specific particular examination to qualify as an earlier informal claim under Massie.  Thus, reviewing the evidence in a light most favorable to the Veteran, the Board finds the October 2002 VA treatment record to be the earliest possible informal claim of record. 

As such, an effective date of October 8, 2001, one year before receipt of the informal claim for benefits, is warranted.  See 38 C.F.R. §  3.114(a)(3).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


